Dismissed and Opinion Filed October 22, 2015.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01227-CR

                               DONALD RAY GIPSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F15-55009-X

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Fillmore and Stoddart
                                   Opinion by Justice Stoddart
        Donald Ray Gipson filed a notice of appeal from the trial court’s August 21, 2015

hearing on appellant’s “admonish and dismissal of counsel.”              We have received written

confirmation from the Dallas County District Clerk’s Office that there is no judgment in this

case. We conclude we have no jurisdiction over the appeal.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. P. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX. R.

APP. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).

       Appellant is not appealing his conviction, and an interlocutory order related to the

appointment of new counsel is not an appealable order. See id. Accordingly, we have no

jurisdiction over the appeal.

       We dismiss the appeal for want of jurisdiction.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
151227F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DONALD RAY GIPSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-15-01227-CR        V.                       Trial Court Cause No. F15-55009-X.
                                                   Opinion delivered by Justice Stoddart, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Fillmore
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 22nd day of October, 2015.




                                             –3–